Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 1 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 2 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 3 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 4 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 5 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 6 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 7 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 8 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                          Document     Page 9 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 10 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 11 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 12 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 13 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 14 of 15
Case 19-22323   Doc 50   Filed 11/23/20 Entered 11/23/20 09:08:10   Desc Main
                         Document      Page 15 of 15
